IN BANC.
PER CURIAM.
This is a mandamus proceeding to compel the sheriff of Clatsop county to act under and pursuant to a writ of execution issued to satisfy a judgment obtained on appeal to this court. The trial court, by an injunction order, has temporarily stayed the execution and sale. An affidavit of prejudice having heretofore been filed against the circuit judge in this case, we think it is plain that he no longer has any power to act in any proceeding connected therewith.
It follows that the demurrer to the alternative writ is overruled and a peremptory writ will issue.
Other reasons could be assigned supporting the issuance of the writ, but we think the above will suffice.
BROWN and KELLY, JJ., not sitting.
 *Page 1